Title: To John Adams from Henry Marchant, 22 December 1777
From: Marchant, Henry L.
To: Adams, John


     
      Providence Decr. 22d. 1777
      Dear Sir
     
     Tho’ we are withdrawn from the Grand Congress and are about Eighty miles Assunder, yet I would hope to hold a little litterary Congress this Winter. I am retired upon my Farm in the Wood. The Publick Cause however now and then draws me out—but I have not that Chance of knowing how the Ship sails as you have, and I would beg now and then You would give me an Extract from the logbook.
     I was somewhat mortified in being left behind You, it seemed an additional one mortification, as Mr. Ellery arrived at Congress a few Days after you set out, so that I was just deprived of your Company—and had none other but my Servant the whole Journey. I arrived safe however in fourteen Days, The Weather and riding having been generally very good.
     We have but a poor Account of the Attempt upon Long Island, I fear it will prove more so than we yet hear of. The Addition of the New England Troops to the main Army has not yet proved of that Benefit we could have wished. I expect nothing further will be done this Winter.
     Winter Quarters are to be looked for. This will give the Enemy an Opportunity of making Excursions, and gaining Supplies. I could wish New England would Undertake the Work and send 20,000 millitia upon Delaware by March. So that a Home stroke may be early given. This may be done. And by New England it must be done, if at all.
     The Sooner the better. It will not do to drag on this War. Pray think. Pray set all into Action.
     In the mean Time we hope in this Quarter we shall not be left to be sacrificed by our Brethren. The Time of your Troops on this Station is nearly expired. No Provision is made to replace them. We have wrote your Councill upon the Subject, but nothing is done. 3500 Regular Troops are now upon Rhode Island, about 20 Ships of War in the Harbour. They have doubtless many marines on Board. I must beg your Assistance upon that Subject.
     Our Assembly have appointed a Committee to meet at New-Haven the 15th of January agreable to Recommendation of Congress. They have also passed the following Resolution.
     
      
       
        In the lower House
        Decr. 20th. 1777
        Resolved that Henry Ward, Henry Marchant, Rowse J. Helme, and Wm. Channing Esqrs. be appointed to draft a Bill for confiscating and making Sale of all the Real and personal Estate of such of the Inhabitants of this State and other Persons who have forfeited the same and the Right to the Protection of this State, and to invest the Monies arising from the Sales in Continental Loan office Certificates to be appropriated as shall be hereafter directed by the Legislative Authority of this State agreable to the Recommendation of Congress of the 22d. of Novr. last and to make Reports to the next Session of this Assembly.
        voted and passed per Ordr. J. Lyndon Clerk
        
        In the Upper House Decr. 21st. 1777 Read and concurred Copy By order. R.J. Helme D. Secy.
       
      
     
     This my Friend is an Important, as well as a Delicate and to me difficult Subject. I must beg your Assistance in it and that you would make such a Draft and inclose to me, with some Thoughts and Observations upon the Subject.
     To work out How the Subject is to be activated, by what Process. The Causes of Confiscation. How far it shall affect Life. How far taint the Blood. How affect entailed Estates. How affect the Heirs &c. of such as have acted an Inimical Part but have died before the passing this Act. Whether such as early left the State and sought Protection with our Enemies shall be liable &c. &c.
     I must again urge your kind Assistance, and that as soon your Leisure can possibly permit you.
     I have not now Time to add but that I am in Hopes of frequent Lines from you. Let the Sons keep up the sacred Flame.
     Youl please to direct to me
     
     near Little RestSouth–KingstownState of Rhode Island &c.
     I take it we are still priviledged in the Article of Postage. I am dear Sir, Your sincere Friend,
     
      H. L. Marchant
     
    